PER CURIAM.
Maria C. Schwenzer, as personal representative of the estate of Brad Randall, deceased, appeals the final judgment which granted the School of Visual Arts’ motion for directed verdict in this wrongful death action. We affirm the final judgment with the exception of that portion of the final judgment which reserves jurisdiction to determine the amount of attorney’s fees and costs based upon an offer of judgment. The appeal of this issue must be dismissed for lack of jurisdiction because, until the amount of fees is awarded, that portion of the order is a non-appealable nonfinal order. See Scullin v. City of Pensacola, 667 So.2d 215 (Fla. 1st DCA 1995).
We dismiss the appeal to the extent that the order reserves the trial court’s jurisdiction on attorney’s fees and costs. The final judgment, however, is affirmed in all other respects.
Dismissed in part; affirmed in part.
PARKER, C.J., and FRANK and THREADGILL, JJ., concur. .